TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00687-CV


                                 R. C. C. and N. T., Appellants

                                                 v.

                 Texas Department of Family and Protective Services, Appellee


                     FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 19,1739, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                The reporter’s record in this appeal was originally due to be filed on January 6,

2021. By request to this Court dated January 6, 2022, Mary Lou Taylor requested an extension

of eight days. To date, the reporter’s record has not been filed.

                The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Mary Lou Taylor is hereby ordered

to file the reporter’s record in this case on or before February 3, 2022. If the record is not

filed by that date, Taylor may be required to show cause why she should not be held in contempt

of court.
              It is ordered on January 25, 2022.



Before Justices Goodwin, Baker, and Triana